

117 HR 5472 IH: Cancel the Coin Act
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5472IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mr. Timmons introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend title 31, United States Code, to limit the face value of coins.1.Short titleThis Act may be cited as the Cancel the Coin Act.2.Limitation on face value of coinsSection 5112 of title 31, United States Code, is amended—(1)in subsection (k)—(A)by inserting having such nominal, or face, values as the Secretary may determine but not in any case exceeding $200 after platinum coins; and(B)by striking denominations,; and(2)by adding at the end the following new subsection:(bb)Limitation on face valueThe Secretary may not mint or issue any coin having a nominal, or face, value exceeding $200..